DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
In response to the applicant’s traversal of the restriction requirement, the requirement for restriction is withdrawn and claims 1-15 have been considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2020; September 22, 2020; and March 12, 2021 have been considered by the examiner. An initialed copy of each IDS is included with this Office Action.

Drawings
The drawings are objected to because in the legend of FIG. 9, the “Non-information bits” and the “Group common DCI” are both indicated/labelled as blank boxes. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed January 23, 2020 has been entered.

The disclosure of January 23, 2020 is objected to because of the following informalities:
in paragraph [0020], “SCL” has not been defined;
in paragraph [0071], the sentence on lines 1-5 is grammatically awkward and “The” on line 3 should not be capitalized;
in paragraph [0072], the sentence on lines 1-8 is grammatically awkward and “The” on line 3 should not be capitalized;
in paragraph [0073], the sentence on lines 1-5 is grammatically awkward and “The” on line 3 should not be capitalized;
in paragraph [0073], the sentence on lines 12-19 is grammatically awkward and “The” on line 14 should not be capitalized;
in paragraph [0081], the sentence on lines 1-2 is grammatically awkward and “The” on line 2 should not be capitalized;
in paragraph [0083], the sentence on lines 1-3 is grammatically awkward and “The” on line 2 should not be capitalized; and
in paragraph [0103], the Examiner suggests changing the “third coded information C4” on lines 6 and 7 to “third coded information C3.” (If paragraph [0103] is changed as suggested, then “C4” in FIG. 9 should be changed to “C3”.)
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
a.	in claim 4, line 5, it appears that “the bit positions of the first frozen bits” should be “the preset bit positions of the first frozen bits” (see line 4);
b.	in claim 4, line 11, it appears that “the bit positions of the second frozen bits” should be “the preset bit positions of the second frozen bits” (see line 10);
c.	in claim 14, line 4, it appears that “the bit positions of the first frozen bits” should be “the preset bit positions of the first frozen bits” (see line 3); and
preset bit positions of the second frozen bits” (see line 7).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. module) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: first coding module, first sending module, second coding module and second sending module in claims 11-15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the determined bits” in line 8. There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “determining … bit positions” (see lines 4-5) and “determining … bit values” (see lines 6-7) so it is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values or other “determined bits.”
Claim 3 recites the limitation “the determined bits” in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites “determining … bit positions” (see lines 6-7) and “determining … bit values” (see lines 11-12) so it is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values or other “determined bits.”
Claim 9 recites the limitation “the determined bits” in line 9. There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites “determining … bit positions” (see lines 5-6) and “determining … bit values” (see lines 7-8) so it is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values 
Claim 10 recites the limitation “the determined bits” in line 9. There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites “determining … bit positions” (see lines 4-6) and “determining … bit values” (see lines 4-8) so it is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values or other “determined bits.”
Claim 12 recites the limitation “the determined bits” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites that the first coding module is configured to “determine bit positions” (see lines 4-5) and “determine bit values” (see lines 6-7) so is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values or other “determined bits.”
Claim 13 recites the limitation “the determined bits” in line 11. There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites that the second coding module is configured to “determine bit positions” (see lines 4-5) and “determine bit values” (see lines 9-10) so it is unclear whether “the determined bits” is referring to the determined bit positions, the determined bit values or other “determined bits.”
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (“IR-HARQ scheme polar codes” cited in the IDS filed July 29, 2020; hereinafter referred to as “Huawei et al. (January 2017)”) in view of Huawei et al. (“HARQ scheme for polar codes” cited in the IDS filed July 29, 2020; hereinafter referred to as “Huawei et al. (November 2016)”).
With regard to claim 1, Huawei et al. (January 2017) discloses the claimed invention including: 
0” corresponds to “first to-be-coded information” and “c0” is the coded information); 
b.	sending the first coded information on a first channel (see “1-st Transmission” on page 2); 
c.	performing polarization coding on second to-be-coded information wherein second to-be-coded information comprises the first to-be-coded information and differences between sequence numbers of information bits correspond to the first to-be-coded information and sequence numbers of information bits at (M+1)th and 2Mth bit positions in information bits corresponding to the second to-be-coded information are sequentially M in ascending order of sequence numbers (see “2-nd Transmission” on page 2 wherein “[u1 u0]” corresponds to “second to-be-coded information” and [c1 c0]” is the coded information); and
d.	sending the second coded information (see “2-nd Transmission” on page 2).
However, Huawei et al. (January 2017) does not teach transmitting the second coded information on a second channel. Since Huawei et al. (November 2016) discloses using “more reliable sub-channels than in a previous transmission so that they are more likely to be successfully decoded” (see section 2.1, second paragraph), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the second coded information on a second channel (i.e. a different channel than the channel for the first coded information) to improve likelihood of success decoding.
Similarly, with regard to claim 11, Huawei et al. (January 2017) in view of Huawei et al. (November 2016) disclose the claimed invention. The elements are interpreted under 35 U.S.C. 112(f) as a memory configured to store a program instruction and a processor configured to invoke and execute the stored program instruction. (See paragraph [0127]) Since it is well-known in the art to implement the steps of a method using a memory and a processor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Huawei et al. (January 2017) in view of Huawei et al. (November 2016) (see rejection of claim 1) in an apparatus by using a memory and processor to yield predictable results.
With regard to claims 2 and 12, Huawei et al. (January 2017) in view of Huawei et al. (November 2016) disclose the claimed invention including obtaining the first to-be-coded information and coded bit sequence M; determining bit positions of first frozen bits and bit positions of first information bits based on M; and determining bits values at bit positions of the first frozen bits and bits values at bit positions at bit positions of the first information bits and performing polarization coding. (See Huawei et al. (January 2017), page 3, row with u0 in Figure 2; and Huawei et al. (November 2016), page 5, 1st TX in Figure 6, and 1st transmission description) 
With regard to claims 3 and 13, Huawei et al. (January 2017) in view of Huawei et al. (November 2016) disclose the claimed invention including obtaining the second to-be-coded information and coded bit sequence length 2M; determining bit positions of second frozen bits and bit positions of second information bits based on 2M wherein differences between sequence numbers of information bits correspond to the first to-be-coded information and sequence numbers of information bits at (M+1)th and 2Mth bit 1 Figure 2; and Huawei et al. (November 2016), page 5, 2nd TX in Figure 6 and 2nd transmission description) 
With regard to claims 4 and 14, Huawei et al. (January 2017) in view of Huawei et al. (November 2016) disclose the claimed invention including obtaining preset bit positions of the first and second frozen bits and using other bit positions for the respective information bits. It is implicit/inherent that the bit positions of the frozen bits must be obtained/determined and that bit positions other than those used for the frozen bits are used for the information bits.

Allowable Subject Matter
Claims 6-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hong et al. (US Publication No. 2019/0393987 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETSY DEPPE/Primary Examiner, Art Unit 2633